     Case 1:17-cv-00898-NONE-JLT Document 28 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      PHILLIP J. LONG,                                    CASE NO. 1:17-cv-0898-NONE-JLT (PC)
11

12                       Plaintiff,                       ORDER TO SHOW CAUSE

             v.                                           FOURTEEN-DAY DEADLINE
13
      JANE DOE,
14
                         Defendant.
15

16          This action proceeds against a single defendant, Jane Doe, on an Eighth Amendment
17   medical indifference claim. Previously, plaintiff’s motion for a subpoena directed to Jane Doe’s
18   employer, Corizon Health, Inc., was granted, and service of the subpoena was ordered by the United
19   States Marshal. (Doc. 22.) Following service, Corizon Health, Inc., timely objected to the subpoena
20   on the ground that it is “unintelligible” because it does not provide enough information to identify
21   Jane Doe. (See Doc. 25 at 8-9). Considering that objection, plaintiff submitted a letter with
22   additional information to help with identification. (Doc. 25.) The Court then directed the United
23   States Marshal to serve an amended subpoena. The Court further ordered plaintiff to submit a notice
24   with the Court following receipt of the documents identifying Jane Doe so as to enable service on
25   that defendant. To date, plaintiff has not responded to the Court’s order.
26   ///
27   ///
28


                                                      1
     Case 1:17-cv-00898-NONE-JLT Document 28 Filed 10/15/20 Page 2 of 2

            Accordingly, the Court ORDERS plaintiff to show cause within fourteen days from the
 1
     date of this order why this action should not be dismissed for failure to comply with a court order
 2
     and failure to prosecute.
 3

 4
     IT IS SO ORDERED.
 5
        Dated:     October 14, 2020                           /s/ Jennifer L. Thurston
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
